Citation Nr: 0842350	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  99-13 847	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic 
post-traumatic stress disorder.  

2.  Entitlement to an effective date prior to February 23, 
2005, for the award of a 30 percent evaluation for the 
veteran's chloracne.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION


The veteran had active service from November 1965 to October 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, tacitly determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for chronic post-traumatic 
stress disorder (PTSD).  In November 2000, the Board remanded 
the veteran's claim to the RO for additional development.  

In February 2004, the Board determined that new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection for chronic PTSD and 
remanded the claim to the RO for additional action.  

In May 2005, the RO granted a 30 percent evaluation for the 
veteran's chloracne and effectuated the award as of April 25, 
2005.  In October 2006, the Board denied service connection 
for chronic PTSD.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In November 2006, the RO determined that February 23, 2005, 
was the appropriate effective date for the award of a 30 
percent evaluation for the veteran's chloracne.  The veteran 
died in February 2008.  The Court was subsequently informed 
of the veteran's demise.  In March 2008, the Court vacated 
the October 2006 Board decision and dismissed the veteran's 
appeal due to its lack of jurisdiction.  



FINDINGS OF FACT

1.  The veteran had active service from November 1965 to 
October 1968.  

2.  On March 4, 2008, the Board was notified that the veteran 
had died in February 2008.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
veteran's claims following his death.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Sadly, the veteran died during the pendency of the instant 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death.  Therefore, it must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.  



		
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


